DISMISS; Opinion issued February 20, 2013




                                          S      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01191-CV

                        ALFONSO MCCOY, Appellant
                                  V.
             FEDERAL HOME LOAN MORTGAGE CORP., ET AL, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-01999

                                MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Lewis
                                Opinion by Chief Justice Wright
       By letter dated August 29, 2012 we notified appellant the $175 filing fee was due. We

cautioned appellant that failure to pay the filing fee within ten days would result in the dismissal

of this appeal. Also by letter dated August 29, 2012, we notified appellant he had not filed a

docketing statement. We directed appellant to file a docketing statement within ten days. We

cautioned appellant that failure to do so might result in the dismissal of this appeal. To date,

appellant has not paid the filing fee, filed a docketing statement, or otherwise corresponded with

the Court regarding the status of this appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




121191F.P05




                                              2
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

ALFONSO MCCOY, Appellant                          On Appeal from the 192nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-01191-CV        V.                      Trial Court Cause No. DC-12-01999.
                                                  Opinion delivered by Chief Justice Wright.
FEDERAL HOME LOAN MORTGAGE                        Justices Lang-Miers and Lewis participating.
CORP., TAYLOR BEAN & WHITAKER
MORTGAGE CORP., OCWEN LOANS
SERVICING, LLP, and MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees FEDERAL HOME LOAN MORTGAGE CORP.,
TAYLOR BEAN & WHITAKER MORTGAGE CORP., OCWEN LOANS SERVICING, LLP,
and MORTGAGE ELECTRONIC REGISTRATION SYSTEMS recover their costs of this
appeal from appellant ALFONSO MCCOY.


Judgment entered February 20, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              3